         Case 2:20-cv-00456-CFK Document 5 Filed 07/20/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DELAWARE VALLEY                            : CIVIL ACTION
AESTHETICS, PLLC, et al.,                  :
             Plaintiffs,                   :
    v.                                     : No. 20-0456
                                           :
JOHN DOE 1, et al.,                        :
              Defendants.                  :


                                     ORDER

        AND NOW, this 20th day of July 2020, it is hereby ORDERED that a

RULE is directed upon Plaintiffs to SHOW CAUSE why this matter should not

be dismissed without prejudice for lack of subject matter jurisdiction in light of

Plaintiffs’ failure to allege the citizenship of Defendants John Doe 1 and Jane Doe

1 since the Complaint was filed on January 23, 2020.

        Plaintiffs shall show cause via ECF filing on or before Friday, July 31,

2020.



                                             BY THE COURT:

                                             /s/ Chad F. Kenney

                                             CHAD F. KENNEY, JUDGE
